UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08034 Franklin Real Estate Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/15 Item 1. Schedule of Investments. Franklin Real Estate Securities Trust Statement of Investments, January 31, 2015 (unaudited) Franklin Real Estate Securities Fund Shares Value Common Stocks 98.7% Diversified REITs 3.8% American Assets Trust Inc. 206,700 $ 9,173,346 Liberty Property Trust 81,500 3,284,450 Spirit Realty Capital Inc. 432,400 5,560,664 WP Carey Inc. 90,000 6,462,900 24,481,360 Health Care REITs 11.9% HCP Inc. 440,200 20,817,058 Health Care REIT Inc. 309,600 25,371,720 Sabra Health Care REIT Inc. 185,200 6,056,040 Senior Housing Properties Trust 240,400 5,598,916 Ventas Inc. 223,750 17,857,487 75,701,221 Hotel & Resort REITs 7.3% Host Hotels & Resorts Inc. 1,007,100 23,052,519 Pebblebrook Hotel Trust 302,900 14,066,676 Sunstone Hotel Investors Inc. 547,700 9,338,285 46,457,480 Hotels, Resorts & Cruise Lines 0.2% a Hilton Worldwide Holdings Inc. 60,900 1,581,573 Industrial REITs 5.9% First Industrial Realty Trust Inc. 237,700 5,165,221 Prologis Inc. 536,461 24,215,850 STAG Industrial Inc. 301,800 7,907,160 37,288,231 Office REITs 21.1% Alexandria Real Estate Equities Inc. 148,400 14,471,968 Boston Properties Inc. 178,800 24,817,440 Brandywine Realty Trust 376,200 6,248,682 Coresite Realty Corp. 99,800 4,372,238 Digital Realty Trust Inc. 156,400 11,407,816 Douglas Emmett Inc. 215,800 6,145,984 Highwoods Properties Inc. 183,000 8,601,000 Kilroy Realty Corp. 193,600 14,355,440 a Paramount Group Inc. 181,500 3,512,025 SL Green Realty Corp. 127,600 16,077,600 Vornado Realty Trust 217,645 24,036,714 134,046,907 Residential REITs 16.3% Apartment Investment & Management Co., A 318,900 12,711,354 AvalonBay Communities Inc. 87,672 15,166,379 Camden Property Trust 54,300 4,183,815 Education Realty Trust Inc. 27,135 938,871 Equity Lifestyle Properties Inc. 185,500 10,152,415 Equity Residential 334,344 25,948,438 Essex Property Trust Inc. 81,363 18,392,106 Post Properties Inc. 79,100 4,805,325 UDR Inc. 336,762 11,200,704 103,499,407 Retail REITs 25.4% DDR Corp. 456,907 8,955,377 Federal Realty Investment Trust 76,400 10,984,028 General Growth Properties Inc. 832,700 25,130,886 Kimco Realty Corp. 253,800 7,017,570 The Macerich Co. 151,421 13,023,720 Realty Income Corp. 127,600 6,929,956 Regency Centers Corp. 152,200 10,434,832 Simon Property Group Inc. 298,700 59,339,742 Quarterly Statement of Investments | See Notes to Statement of Investment. Franklin Real Estate Securities Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Taubman Centers Inc. a Urban Edge Properties Weingarten Realty Investors Specialized REITs 6.8% CubeSmart Extra Space Storage Inc. Public Storage Total Common Stocks (Cost $355,432,433) Short Term Investments (Cost $13,031,358) 2.1% Money Market Funds 2.1% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $368,463,791) 100.8% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio REIT - Real Estate Investment Trust Franklin Real Estate Securities Trust Notes to Statement of Investments (unaudited) Franklin Real Estate Securities Fund 1. ORGANIZATION Franklin Real Estate Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company, consisting of one fund, Franklin Real Estate Securities Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for tradin g. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At January 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  sig nificant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2015, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 5. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN REAL ESTATE SECURITIES TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2015 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
